Case 2:20-cv-04510-JS-AYS Document 9 Filed 12/07/20 Page 1 of 12 PageID #: 19




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
KENNETH CULPEPPER,

                       Plaintiff,
                                               MEMORANDUM AND ORDER
           -against-                           20-CV-4510(JS)(AYS)

SUFFOLK COUNTY CORRECTIONAL
FACILITY, ERROL TOULON, JR.,
MICHEAL FRANCHI, JOHN DOE #1,
JOHN DOE #2,

                    Defendants.
----------------------------------X
APPEARANCES
For Plaintiff:      Kenneth Culpepper, pro se
                    559403
                    Suffolk County Correctional Facility
                    110 Center Drive
                    Riverhead, New York 11901

For Defendants:        No appearances.

SEYBERT, District Judge:

           On September 23, 2020, incarcerated pro se plaintiff

Kenneth Culpepper (“Plaintiff”) filed a civil rights complaint

pursuant   to   42   U.S.C.    §   1983   against    the   Suffolk    County

Correctional Facility (the “Jail”), Errol Toulon, Jr. (“Sheriff

Toulon”), Micheal Franchi (“Warden Franchi”), and two individuals

named as “John Does” who are identified as the “Law Library

Officer” and the “Grievance Officer” together with an application

to proceed in forma pauperis.          (Compl., D.E. 1; IFP, D.E. 2.)

Upon review, the Court finds that Plaintiff is qualified by his

financial status to commence this action without prepayment of the
Case 2:20-cv-04510-JS-AYS Document 9 Filed 12/07/20 Page 2 of 12 PageID #: 20



filing fee.     Accordingly, the application to proceed in forma

pauperis is GRANTED.      However, for the reasons that follow, the

Complaint is DISMISSED: (1) WITH PREJUDICE as against the Jail

pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii), 1915A(b); and (2)

WITHOUT PREJUDICE as against the other Defendants and WITH LEAVE

TO FILE AN AMENDED COMPLAINT in accordance with this Order.

                                BACKGROUND 1

           Plaintiff’s handwritten Complaint is submitted on the

Court’s Section 1983 complaint form and is brief.             (See Compl.,

D.E. 1.)    Plaintiff generally complains about his access to the

law library during his incarceration at the Jail.         In its entirety,

Plaintiff’s Statement of Claim alleges: 2

     Since I been locked up at Suffolk County Correctional
     Facility I been denied the Law Library service. I only
     go once a week which is not enough to fight my case.
     I’m being house at a location that does not have Law
     Library service but there’s other dorms in tis Jail that
     does which will provide me with time to research my case.
     I’ve grieved this issue numerous times to no avail and
     I appealed the jail decision to the state and never got
     a response its been pass 45 days. Since I’ve been locked
     up Suffolk County Correctional Facility been violating
     my due process rights and freedom of speech because they

1All material allegations in the Complaint are presumed to be
true for the purpose of this Order, see, e.g., Rogers v. City of
Troy, New York, 148 F.3d 52, 58 (2d Cir. 1998) (in reviewing a
complaint for sua sponte dismissal, a court is required to
accept the material allegations in the complaint as true).
2Excerpts from the Complaints are reproduced here exactly as
they appear in the original. Errors in spelling, grammar, and
punctuation have not been corrected or noted.
                                2
Case 2:20-cv-04510-JS-AYS Document 9 Filed 12/07/20 Page 3 of 12 PageID #: 21



       don’t want me to about the law library they always
       threaten me.

(Compl. at 4, ¶ II.)        In the section of the form that calls for a

description of any injuries, Plaintiff wrote:

       I was mentally distress I woke up with so much heartache
       and pain I wanted to die.            I was prescribed
       psychological medication to deal with my pain and anger.

(Compl. at 4, ¶ II.A.)           As a result of the foregoing, Plaintiff

seeks an order giving him “enough time to work on my case” as well

as a damages award in the sum of five million dollars.                   (Compl.

at 5, ¶ III.)

                                    DISCUSSION

I.     In Forma Pauperis Application

              Upon     review     of      Plaintiff’s     in   forma    pauperis

application,     the     Court    finds    that    Plaintiff   is   qualified   to

commence this action without prepayment of the filing fees.                     See

28 U.S.C. § 1915(a)(1).          Therefore, Plaintiff’s request to proceed

in forma pauperis is GRANTED.

II.     Application of 28 U.S.C. § 1915

              Section 1915 of Title 28 requires a district court to

dismiss an in forma pauperis complaint if the action is frivolous

or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief against a defendant who is immune

from   such    relief.      See    28     U.S.C.   §§   1915(e)(2)(B)(i)-(iii),


                                           3
Case 2:20-cv-04510-JS-AYS Document 9 Filed 12/07/20 Page 4 of 12 PageID #: 22



1915A(b).     The Court is required to dismiss the action as soon as

it makes such a determination.      See id. § 1915A(b); Liner v. Goord,

196 F.3d 132, 134 & n.1 (2d Cir. 1999) (noting that under §§ 1915,

1915A, sua sponte dismissals of frivolous prisoner complaints are

not only permitted but mandatory).

             Courts are obliged to construe the pleadings of a pro se

plaintiff liberally.       See Sealed Plaintiff v. Sealed Defendant,

537 F.3d 185, 191 (2d Cir. 2008); McEachin v. McGuinnis, 357 F.3d

197,   200   (2d   Cir.   2004).    However,    a   complaint   must   plead

sufficient facts to “state a claim to relief that is plausible on

its face.”     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S.

Ct. 1955, 1974, 167 L. Ed. 2d 929 (2007).            “A claim has facial

plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.”         Ashcroft v. Iqbal, 556 U.S.

662, 678, 129 S. Ct. 1937, 1949, 173 L. Ed. 2d 868 (2009) (citation

omitted).     The plausibility standard requires “more than a sheer

possibility that a defendant has acted unlawfully.”             Id. at 678;

accord Wilson v. Merrill Lynch & Co., 671 F.3d 120, 128 (2d Cir.

2011).   While “‘detailed factual allegations’” are not required,

“[a] pleading that offers ‘labels and conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’”

Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555).
                                     4
Case 2:20-cv-04510-JS-AYS Document 9 Filed 12/07/20 Page 5 of 12 PageID #: 23




III. Section 1983

           Section 1983 provides that

     [e]very person who, under color of any statute,
     ordinance, regulation, custom, or usage, of any State
     . . . subjects, or causes to be subjected, any citizen
     of the United States . . . to the deprivation of any
     rights, privileges, or immunities secured by the
     Constitution and laws, shall be liable to the party
     injured.

42 U.S.C. § 1983.    To state a claim under Section 1983, a plaintiff

must “allege that (1) the challenged conduct was attributable at

least in part to a person acting under color of state law and (2)

the conduct deprived the plaintiff of a right guaranteed under the

Constitution of the United States.”        Rae v. County of Suffolk, 693

F. Supp. 2d 217, 223 (E.D.N.Y. 2010) (quoting Snider v. Dylag, 188

F.3d 51, 53 (2d Cir. 1999)).

     A. Claims against Sheriff Toulon, Warden Franchi, the Law
        Library Officer, and the Grievance Officer

           In order to state a claim for relief under Section 1983

against an individual defendant, a plaintiff must allege the

personal    involvement      of    the   defendant      in   the    alleged

constitutional deprivation.       See Farid v. Elle, 593 F.3d 233, 249

(2d Cir. 2010).     In Iqbal, the Supreme Court held that “[b]ecause

vicarious liability is inapplicable to . . . [section] 1983 suits,

a plaintiff must plead that each Government-official defendant,


                                     5
Case 2:20-cv-04510-JS-AYS Document 9 Filed 12/07/20 Page 6 of 12 PageID #: 24



through the official’s own individual actions, has violated the

Constitution.”      556 U.S. at 676.       Thus, a plaintiff asserting a

Section 1983 claim against a supervisory official in his individual

capacity    must    sufficiently      plead   that    the   supervisor      was

personally involved in the constitutional deprivation.             See Rivera

v. Fischer, 655 F. Supp. 2d 235, 237 (W.D.N.Y. 2009) (citing

Johnson v. Newburgh Enlarged Sch. Dist., 239 F.3d 246, 254 (2d

Cir. 2001); further citation omitted).          A complaint based upon a

violation under Section 1983 that does not allege the personal

involvement of a defendant fails as a matter of law.              See Johnson

v. Barney, 360 F. App’x 199, 201 (2d Cir. 2010).

            Here, although Plaintiff names Sheriff Toulon, Warden

Franchi,    the    Law   Library   Officer,   and    Grievance    Officer    as

Defendants, none of these individuals is mentioned in the body of

the Complaint.      Wholly absent from the Complaint are any factual

allegations of conduct or inaction attributable to any of these

individuals.       Since Plaintiff seeks to hold Sheriff Toulon and

Warden Franchi liable for their subordinates’ actions or failure

to act solely because of the supervisory positions they hold, such

claims fail because an “individual cannot be held liable for

damages    under   [Section]   1983   ‘merely   because     he   held   a   high

position of authority’ . . . .”         Back v. Hastings on Hudson Union

Free Sch. Dist., 365 F.3d 107, 127 (2d Cir. 2004)(quoting Black v.
                                       6
Case 2:20-cv-04510-JS-AYS Document 9 Filed 12/07/20 Page 7 of 12 PageID #: 25



Coughlin, 76 F.3d 72, 74 (2d Cir. 1996)); see also Bellinger v.

Fludd, No. 20-CV-2206, 2020 WL 6118823, at *2 (E.D.N.Y. Oct. 16,

2020)(“A plaintiff must allege the direct or personal involvement

of each of the named defendants in the alleged constitutional

deprivation.”      (citations    omitted)).        Accordingly,        because

Plaintiff has not alleged a plausible claim against any of the

individual Defendants, such claims are DISMISSED WITHOUT PREJUDICE

pursuant to 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b).

     B. Claim against the Jail

           Plaintiff also names the Jail as a Defendant.           However,

“[t]he   Suffolk   County   Correctional     Facility   is   not   a   suable

entity.”   McCallum v. Suffolk County Corr. Facility Riverhead, No.

19-CV-4591, 2019 WL 6050234, at *2 (E.D.N.Y. Nov. 8, 2019); see

also Schiff v. Suffolk County Police Dept., No. 12-CV-1410, 2015

WL 1774704, at *6 (E.D.N.Y. Apr. 20, 2015) (“[A]dministrative arms

of a municipality cannot be properly sued under § 1983, as the

municipality itself is the only proper defendant.”); Wiggins v.

Suffolk County Corr. Facility, No. 13–cv–0569, 2013 WL 1833260, at

* 4 (E.D.N.Y. May 1, 2013)(same).

           Thus, Plaintiff’s Section 1983 claim against the Jail is

not plausible and is DISMISSED WITH PREJUDICE pursuant to 28 U.S.C.

§§ 1915(e)(2)(b)(ii); 1915A(b).        Given Plaintiff’s pro se status,

the Court has considered whether the Complaint alleges a plausible
                                     7
Case 2:20-cv-04510-JS-AYS Document 9 Filed 12/07/20 Page 8 of 12 PageID #: 26



claim when construed as against the municipality, Suffolk County.

For the reasons that follow, the Court finds that he has not.

     C.    Claim as construed against Suffolk County

           It is well-established that a municipality cannot be

held liable under Section 1983 on a respondeat superior theory.

See Monell v. Dep’t of Soc. Servs. of N.Y.C., 436 U.S. 658, 691,

98 S. Ct. 2018, 2036, 56 L. Ed. 2d 611 (1978); Roe v. City of

Waterbury, 542 F.3d 31, 36 (2d Cir. 2008).         To prevail on a Section

1983 claim against a municipality, a plaintiff must show “that

‘action pursuant to official municipal policy’ caused the alleged

constitutional injury.”       Cash v. County of Erie, 654 F.3d 324, 333

(2d Cir. 2011) (quoting Connick v. Thompson, 131 S. Ct. 1350, 1359,

179 L. Ed. 2d 417 (2011)); see also Monell, 436 U.S. at 690B91.

“[L]ocal   governments    .   .   .   may   be   sued   for   constitutional

deprivations visited pursuant to governmental ‘custom’ even though

such a custom has not received formal approval through the body’s

official decisionmaking channels.”          Monell, 436 U.S. at 690-691

(internal citation omitted).

           To establish the existence of a municipal policy or

custom, a plaintiff must allege: (1) the existence of a formal

policy which is officially endorsed by the municipality, see

Connick, 131 S. Ct. at 1359; (2) actions taken or decisions made

by municipal policymaking officials, i.e., officials with final
                                      8
Case 2:20-cv-04510-JS-AYS Document 9 Filed 12/07/20 Page 9 of 12 PageID #: 27



decisionmaking authority, which caused the alleged violation of

the plaintiff’s civil rights, see Amnesty Am. v. Town of W.

Hartford, 361 F.3d 113, 126 (2d Cir. 2004); Jeffes v. Barnes, 208

F.3d 49, 57 (2d Cir. 2000); (3) a practice “so persistent and

widespread as to practically have the force of law,” Connick, 131

S. Ct. at 1359; see also Green v. City of N.Y., 465 F.3d 65, 80

(2d   Cir.   2006),   or   that   “was     so   manifest   as   to    imply   the

constructive    acquiescence      of   senior    policy-making       officials,”

Patterson v. County of Oneida, N.Y., 375 F.3d 206, 226 (2d Cir.

2004) (internal quotation marks and citations omitted); or (4)

that “a policymaking official exhibit[ed] deliberate indifference

to constitutional deprivations caused by subordinates.”                Cash, 654

F.3d at 334 (internal quotation marks and citations omitted); see

also Okin v. Vill. of Cornwall-on-Hudson Police Dep’t, 577 F.3d

415, 439 (2d Cir. 2009) (A municipal custom may be found “when

‘faced with a pattern of misconduct, [the municipality] does

nothing, compelling the conclusion that [it] has acquiesced in or

tacitly authorized its subordinates’ unlawful actions.’”) (quoting

Reynolds v. Giuliani, 506 F.3d 183, 192 (2d Cir. 2007) (second

alteration in original)).

             Here, Plaintiff fails to plead any factual allegations

from which the Court may infer that the conduct of which Plaintiff

complains was caused by a policy or custom of Suffolk County.

Accordingly, even when construed as against Suffolk County, the



                                       9
Case 2:20-cv-04510-JS-AYS Document 9 Filed 12/07/20 Page 10 of 12 PageID #: 28



Complaint does not allege a plausible Section 1983 claim.

      D.     Leave To Amend

             A   pro   se   plaintiff   should     ordinarily   be   given   the

opportunity “to amend at least once when a liberal reading of the

complaint gives any indication that a valid claim might be stated.”

Shomo v. City of N.Y., 579 F.3d 176, 183 (2d Cir. 2009) (internal

quotation marks and citation omitted).               If Plaintiff wishes to

bring a claim against an individual defendant, but does not know

the name of that individual, Plaintiff may identify that individual

as John or Jane Doe, and describe the individual, including his or

her title and the place of employment, to the best of his ability.

Further, for each Defendant named, Plaintiff needs to include: a

brief description of what the Defendant did or failed to do; how

the Defendant’s acts or omissions caused Plaintiff injury; and

“facts showing that limitations on his access to the law library

or to specific materials resulted in actual injury to Plaintiff,

such as the dismissal of an otherwise meritorious legal claim.”

Correa v. Smith, No. 20-CV-5791, 2020 WL 6293175, at *2 (S.D.N.Y.

Oct. 27, 2020) (sua sponte dismissing Section 1983 access-to-court

claim      pursuant    to   28   U.S.C.      §   1915(e)(2)(B)(ii))    (citing

Christopher v. Harbury, 536 U.S. 403, 412-15, 122 S. Ct. 2719,

2185, 153 L. Ed. 2d 413; (2002); Lewis v. Casey, 518 U.S. 343,

350-53, 116 S. Ct. 2174, 2179-2182, 135 L. Ed. 2d 606 (1996)).




                                        10
Case 2:20-cv-04510-JS-AYS Document 9 Filed 12/07/20 Page 11 of 12 PageID #: 29



            Plaintiff’s Amended Complaint must be labeled as an

“Amended Complaint,” bear the same Case Number as provided on this

Order, 20-CV-4510, and must be filed within sixty (60) days from

the date of this Order.             Plaintiff is advised that an Amended

Complaint completely replaces the previous Complaints.                  Therefore,

Plaintiff must include all allegations he wishes to pursue against

any Defendant(s)      in    the    Amended      Complaint.       Plaintiff    is   ON

NOTICE:    If an Amended Complaint is not filed within the time

allowed, judgement shall enter without further notice and this

case will be marked CLOSED.

                                    CONCLUSION

            For the reasons set forth above, IT IS HEREBY ORDERED

that:

            1. Plaintiff’s application to proceed in forma pauperis

               is GRANTED;

            2. Plaintiff’s claims against the Jail are sua sponte

               DISMISSED     WITH     PREJUDICE       pursuant     to   28   U.S.C.

               §§ 1915(e)(2)(B)(ii), 1915A(b)(1);

            3. Plaintiff’s        claims    against    Sheriff    Toulon,    Warden

               Franchi, John Doe #1 (Law Library Officer), and John

               Doe   #2    (Grievance       Officer)   are   DISMISSED       WITHOUT

               PREJUDICE pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii),

               1915A(b)(1).

            IT IS FURTHER ORDERED that Plaintiff is GRANTED LEAVE TO



                                           11
Case 2:20-cv-04510-JS-AYS Document 9 Filed 12/07/20 Page 12 of 12 PageID #: 30



FILE AN AMENDED COMPLAINT in accordance with this Order.                  The

Amended Complaint must be labeled as “Amended Complaint,” bear the

same Case Number as this Order, 20-CV-4510, and must be filed

within sixty (60) days from the date of this Order.            Plaintiff is

advised that an Amended Complaint completely replaces the previous

Complaint.    Therefore, Plaintiff must include all allegations he

wishes to pursue against any Defendant(s) in the Amended Complaint.

If Plaintiff does not file an Amended Complaint within the time

allowed, judgement shall enter without further notice and this

case will be marked CLOSED.

            The   Court   certifies   that,    pursuant   to   28   U.S.C.   §

1915(a)(3), any appeal from this Order would not be taken in good

faith; therefore, in forma pauperis status is DENIED for the

purpose of any appeal.       See Coppedge v. United States, 369 U.S.

438, 444-45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).



            The Clerk of the Court is directed to mail a copy of

this Order to Plaintiff at his last known address.


                                           SO ORDERED.

                                            /s/ Joanna Seybert
                                           JOANNA SEYBERT, U.S.D.J.

Dated:      December 7, 2020
            Central Islip, New York




                                      12
